                      Case 19-17198-amc        Doc 12   Filed 11/21/19 Entered 11/21/19 10:13:48          Desc Main
                                                        Document     Page 1 of 1


                                                               United States Bankruptcy Court
                                                          for the Eastern District of Pennsylvania

                              In re: Donna Bowles                   : Bky No. 19-17198-amc

                                      Debtor                        : Chapter 13

                                                                  Certification of Service

                                      I hereby certify service of the Motion to Extend Automatic Stay upon the following

                              persons by regular mail, email or facsimile, or by the courts ECF system, this November 21,

                              2019.

                              William C. Miller, Trustee
                              PO Box 40119
                              Philadelphia, PA 19106-0119

                              All creditors

                                                                                   s/Lawrence S. Rubin
                                                                                   Lawrence S. Rubin, Esquire
                                                                                   Attorney for debtor
                                                                                   337 W State Street
                                                                                   Media, PA 19063
                                                                                   610-565-6660
                                                                                   Fax: 610-565-1912




Lawrence S. Rubin
Attorney
337 W. State Street
Media, PA 19063-2615
610.565.6660
fax 610.565.1912
LRubin@Pennlawyer.com
